DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received 08/18/2022.  No Claims have been canceled. Claims 1, 8-10, and 17-19 have been amended.  No new claims have been added.  Therefore, claims 1-20 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive. 
In the remarks applicant points to para 0047-0048 which provide technical process to parse computer messages.  The specification discloses a rule logic applied for parsing messages to automatically discovering the message formats.  Applicant argues this process improves computer systems ability to receive messages in various formats.  The examiner disagrees that the claimed subject matter improves the ability of computer systems to receive messages in various formats.   As evidence the examiner provides evidence that such process for determining formats in order to process messages or transaction processing is known technology and that the process of determining character patterns of facilitate processing request: JP 04343190 A by Tsuchiya; CN 101035111 A by Sun et al; US Pub No. 2006/0041840 A1 by Blair et al; US Pub No. 2018/0203748 A1 by Crowther et al; US Pub No. 2011/0106672 A1 by Stinson; US Pub No. 2019/0272542 A1 by Howe; US Pub No. 2012/0265655 A1 by Stroh.  Applicant’s invention does not improve identifying formats based on character patterns.  
In the remarks applicant rebuts that the claim limitations and specification lacks technical disclosure point to the specification provides specific technical disclosure pointing para 0047-0048 which describes parsing of messages by computers and apply rules to determine message formats.    The examiner respectfully disagrees with the premise of applicant’s argument.   The previous Office action states: that the claimed limitations recited a server system associated with a payment network operating in its ordinary capacity and merely acts as a generic computer to perform the abstract idea.  The previous Office Action further states that the operations at each step of the process is merely terms of results and devoid of implementation details and could be performed using any generic programming and the functions performed by any known means. (see para 0010).  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts (para 0011).  The previous Office action does not state that the claim limitations are devoid of technical disclosure, the previous Office action states that the claimed functions are claimed at a high level of generality, with basic computer functions directed toward an intended result.  The specification paragraphs cited by the applicant disclose:
[0047] As shown, a row 320 represents that the rule #1 is applied when the pattern
'<' with a value '<' matches with the one or more characters in line 'l' of the received
message. Thereafter, it is checked whether there exists a format or a parent format for the
applied rule. As shown in the row 320, there exists a format 'XML' for the rule # 1. Likewise,
each row represents patterns to be matched with the one or more characters in the one or more lines (e.g., 1-N) of the message to apply the corresponding rules. When the message
comes in batches, more than one line of the message is required to be checked for matching
the pattern. The value column 306 signifies a condition. For example, if it is 'true' that each
character in lines '1-3' of the received message is separated by a ',' ( coma), the rule #3 is
applied and a corresponding format 'CSV' is identified. Further, an empty cell in the format
column 308 signifies that there exists a parent message format which needs to be identified
first.
[0048] In an example embodiment, once the message is received into the payment
network 120, it is categorized into one or more message formats such as ISO, XML, JSON
or other. If the first character of the message is '<', the message format is identified as 'XML'
(see, row 320). If the first character of the message is ' { ', the message format is identified as
'JSON' (see, row 325). The rule data dictionary 114 is configured to include parent-child
relationship of the rules. One such example is shown by a dotted box 380 in FIG. 3. For
example, If the message starts with characters 'ISO', the message format is identified as
'ISO' (see, row 340, rule #5). If out of first 12 characters of message, first 4 character are
numeric and next 8 characters are hexadecimal characters, the message format is identified
as 'ISO 8583' (see, row 345, rule #SA). If the first character of the first 4 numeric characters
(i.e., 0xxx) in the message in the ISO 8583 format is '0', the message format is identified as
'ISO 8583-1987' (see, row 350, rule #SAA). If the first character of the first 4 numeric
characters (i.e., lxxx) in the message in the ISO 8583 format is 'l', the message format is
identified as 'ISO 8583-1993' (see, row 355, rule #5AB). If the first character of the first 4
numeric characters (i.e., 2xxx) in the message in the ISO 8583 format is '2', the message
format is identified as 'ISO 8583-2003' (see, row 350, rule #SAC).

The cited portions of the specification also fail to provide details as to the technical implementation of what or how the matching or checking process occurs beyond generic functions with an expected result, but instead focuses on the content of the data categorized or checked.  Applicant’s argument is not persuasive. 
In the remarks applicant argues that the previous Office Action asserts wrongly that the claimed subject matter does not show an inventive concept.  Specifically applicant that even if the claims do not show an inventive concept, the requirements under step 2A is the integration of the judicial exception into a practical application.  The examiner respectfully disagrees.  The step 2A requirement for practical application is “the integration of the judicial exception into a practical application that imposes meaningful limits upon the judicial exception”.  The above response provides evidence that the claimed subject matter for identifying formats for transaction processes is not an inventive concept of the application.  The above response and the previous Office action and the adjusted rejection below in response to the amendments and the interpretation of the claim language finds the recited functions high level without any details as to a technical process that distinguishes the claimed subject matter from using existing technology to perform the identified abstract idea.  The rejection is maintained.
In the remarks applicant argues that the claimed subject matter improves technology by enabling message agnostic communication, which integrates the alleged abstract idea into a practical application.  The applicant argues that the present invention provides a solution to the technical problem that arises out of payment communications over computer networks.  Applicant argues that the improvement can be found in the automatic detection of different message formats in order to process payments using different message formats.  The examiner disagrees with the premise of applicant’s argument.  Using existing technology in its ordinary capacity for its intended purpose is not an improvement of existing technology.  Furthermore, the is arguing limitations not claimed. The current claim limitations are not directed toward agnostic message communication as the independent claims do not recite any method of data transmission that is irrelevant to the device or program functions.  Rather the independent claims are directed toward a process to identify a format by detecting that characters of a message match a pattern of characters, identifying the format based on the detection and facilitating a payment.  As provided in the evidence above such detection and identifying of format is not an inventive concept of the applicant but rather existing technology that is confined to the field of endeavor of facilitating payment request.  
In the remarks applicant argues with respect to step 2B that the claimed subject matter recites as a combination significantly more than sales activity.  Applicant states that the rules applied until a message format used is identified allows computers to receive messages in various formats.  The examiner respectfully disagrees.  First the statement “that the claimed subject matter recites as a combination significantly more than sales activity” is conclusory.  Conclusory statements are not persuasive.  Second the applicant does not explain how simply identify the format using rules allows computers to receive messages in various formats.  The identification of formats does not necessarily mean the identified format is compatible.  Applicant is arguing a function not claimed.  The rejection is maintained. 
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments and the interpretation of claims in light of discussion with the applicant as to the inventive concept. Based on an updated search of the art, a new reference was used in the rejection below
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In reference to Claims 8 and 9:
Dependent claims 8 and 9 recite the limitations “identifying a parent format of the message, based on matching a first portion of the plurality of characters”, and “matching a second portion of the plurality of characters of the message with a pattern corresponding to at least one child rule, the second portion being different from the first portion”, respectively, which is new matter.  The specification does not possess or disclose matching a first portion of characters.  The specification has possession of “one or more rules is applied based on matching one or more characters” (para 0008, para 0009, para 0068); a parent format is identified based on matching one or more characters” (para 0010, para 0029, para 0079); “rules engine...to match a pattern...matching a pattern of one or more characters” (para 0042): “a payment server checks if a match is found...”(para 0043); “rule...is applied when the pattern...matches...” (para 0047, para 0055); “matching one or more characters” (para 0052).  However there is no support for “identifying a parent format of the message, based on matching a first portion of the plurality of characters”, therefore claims 8 and 9 are rejected for failing to comply with written description requirements. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-9:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method steps (1) receiving a message, (2) applying rules fetched until message format identified, (3)  determining characters of a message (4) identifying message format (5) facilitating payment processing request.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the transaction.  When considered as a whole the claimed subject matter is directed toward receiving a message comprising a payment request, applying rules until format identified and processing a payment such concepts can be found in the abstract category of sales activity.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of methods of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) receiving a message-insignificant extra solution activity of transmitting data (2) applying one or more rules until message format is identified- analyzing data- the wherein clause limits the applying rules as based on matching characters of message with pattern corresponding to a rule.  The specification discloses para 0043, that the pattern is syntax matching. Applying rules based on matching data of the message to identify format is no more than data analysis. (3)  determining one or more characters match -data analysis (4) identify message format based on data analysis- common identification process (5) facilitating processing of payment service request- a common business practice.  For data, mere “manipulation” of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994).  Whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id. See MPEP § 2106.05(g) & (h).  The claim recitation of the additional element “by a server system associated with a payment network” that performs the receiving, applying and facilitating steps are recited at a high level of generality and merely automates the steps recited.  Therefore, the “server system associated with a payment network” merely acts as a generic computer to perform the abstract ides.  The “server system associated with a payment network” is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The additional element (server system associated with a payment network) is no more than mere instructions to apply the exception using a computer.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
The combination Limitations 1 and 2-4 are directed toward receiving payment request message and apply rules to identify message format – mere data manipulation.  The combination of limitations 2-4 are directed toward applying pattern rules and analysis with respect to format identification of data- a common process in data formatting/manipulation.  The combination of limitations 1-4 and 5 are directed receiving payment request message and applying rules to identify formats and facilitate payment transaction- a common business practice.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. The claimed subject matter is directed toward a payment transaction based on payment request.  Because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of receiving payment service request, applying rules to identify message format and facilitating payment service request which is a process directed toward a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to perform a transaction and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional element recited in the claim limitations beyond the abstract idea includes a server system associated with a payment network –is purely functional and generic.  Nearly every computer is capable of performing the basic “receiving”, “applying”, “determining” “matching” and “facilitating” functions required by the method claims . . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.  Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer generating a code, transmitting the code, intercepting an authorization request, identifying data, determining condition, replacing data and routing data ----are some of the most basic functions of a computer.   All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming").  None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification discloses in para 0032, the specification discloses “The application servers 102a-n can take example of any server which is the administrative part of the application (not shown) and which stores data sent from the client device.”  The specification discloses in para 0038 that the communication network can be any communication network.  See also para 0041, para 0071, para 0081.  
The “rule data dictionary”, is no more than a repository storing rules and performs no functions but instead is the source for rules to be retrieved from or matched. As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
The specification with respect to the identifying formats based on patterns discloses 
[0009]... the server system at least to apply the one or more rules fetched by
the rule engine from the rule data dictionary until the message format is identified. At least
one rule of the one or more rules is applied based on matching one or more characters of the
message with a pattern corresponding to the at least one rule. The processor is further
configured to execute the instructions to cause the server system to facilitate processing of
the payment service request upon successful identification of the message format.
[0010]... A parent format is identified based on matching one or more characters of a message with at
least one pattern of the listing of patterns. The rule data dictionary further includes a listing
of child formats. At least one child format is identified based at least on identification of the
parent format and on matching the one or more characters of the message with at least one
pattern of the listing of patterns....
[0043] At 206, the payment server 108 checks if a match is found and a format is
present for the currently applied rule. For example, if a first character of the message received
from the application server 102d starts with a sign'{' and a pattern'{' is present in the rule
data dictionary 114 for rule #2, it is checked if there exists a corresponding message format
present for the rule #2. If the match is not found, the payment server 108 applies a next
applicable rule fetched by the rule engine from the rule data dictionary at 204. The steps 204
and 206 are applied until a match is found and a format is present for the currently applied
rule.
[0047] As shown, a row 320 represents that the rule #1 is applied when the pattern
'<' with a value '<' matches with the one or more characters in line 'l' of the received
message. Thereafter, it is checked whether there exists a format or a parent format for the
applied rule. As shown in the row 320, there exists a format 'XML' for the rule # 1. Likewise,
each row represents patterns to be matched with the one or more characters in the one or more lines (e.g., 1-N) of the message to apply the corresponding rules. When the message
comes in batches, more than one line of the message is required to be checked for matching
the pattern. The value column 306 signifies a condition. For example, if it is 'true' that each
character in lines '1-3' of the received message is separated by a ',' ( coma), the rule #3 is
applied and a corresponding format 'CSV' is identified. Further, an empty cell in the format
column 308 signifies that there exists a parent message format which needs to be identified
first.
 Please note that the specification is silent with respect to a technical process for matching characters with a message format besides high level generic language with an expected result which could be implemented by any generically programmed computer.  Furthermore such matching of data characters/strings to determine formats is well understood and known.  As evidence the examiner provides:
CN 102542767 B by Xu “data collecting and transmitting device 2 sends the control instruction short message, into character string, data collecting and transmitting device 2 after receiving the character string, the received character string analysis forming 16 binary data, data collecting and transmitting device 2 determines data format. If the data format error is discarded and correctly performing the data analysis according to the node item, parameter type, and a reference value”; US Pub No. 2011/0021211 A1 by Ohki (para 0097, para 0081); JP 3606218 B2 “A dictionary storage that stores the coordinates where each character of a character string should be located in the document, the feature value that the character string should have, and identification information for identifying the format of the document that includes the character string in association with each other Means,... the coordinate system of the coordinates where each character in the character string should be located in the document is an image coordinate system based on the captured state of the image data from the document coordinate system based on the document converting to A deviation between the coordinates of the entire character string included in the image data stored in the memory and the coordinates where the character string should be located in the document converted into the image coordinate system is corrected in character string units.String coordinate correctionSteps”; JP 04343190 A by Tsuchiya; CN 101035111 A by Sun et al; US Pub No. 2006/0041840 A1 by Blair et al; US Pub No. 2018/0203748 A1 by Crowther et al; US Pub No. 2011/0106672 A1 by Stinson; US Pub No. 2019/0272542 A1 by Howe; US Pub No. 2012/0265655 A1 by Stroh.The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-9 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward transforming the message format to standardized format- data manipulation.  Dependent claim 3 is directed toward parsing the message in standardized message format and processing payment request- directed toward data manipulation and a transaction- data manipulation and a common business practice.  Dependent claim 4 is directed toward transforming payment request to clearing message format- data manipulation.  Dependent claim 5 is directed toward message format of message sent- data manipulation.  Dependent claim 6 is directed toward limiting the format to a command formation – data manipulation.  Dependent claim 7 is directed toward data dictionary rules comprises parent-child relationship- data manipulation.  Dependent claim 8 is directed toward identifying parent format of message by matching characters of message with pattern to a parent rule- data analysis.  Dependent claim 9 is directed toward identifying child format by matching characters of message to child rule- directed toward data analysis for manipulation.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-9 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 10-18:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 10 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 19 recites a method steps receiving a message, applying rules fetched until message format identified, transforming first message to second format message, transmitting transformed message, receiving a response, transforming the response to first message format and transmitting the response.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the transaction.  When considered as a whole the claimed subject matter is directed toward transmitting and manipulating data.   Such concepts can be found in the abstract category of sales activity.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of methods of organizing human activity.  
STEP 2A Prong 2: System claim 10 functions corresponds to the steps of method claim 1.  Therefore, claim 10 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a system comprising a communication interface configured to receive a message comprising the payment service request via a communication channel from an application in a message format of a plurality of message formats; a memory comprising executable instructions; a rule data dictionary comprising one or more rules; a rule data engine configured to fetch one or more rules from the rule data dictionary until the message format is identified; and a processor communicably coupled to the communication interface, the rule data dictionary and the rule engine, the processor configured to execute the instructions to cause the server system to perform the functions claimed–is purely functional and generic. Nearly every computer system for implementing a transaction process will include a “communication interface” to receive data, a “memory comprising executable instructions”, a “processor coupled to a communication interface”-to execute instructions to apply the rules, and facilitate processing payment request  - 
The “rule data dictionary”, is no more than a repository storing rules and performs no functions but instead is the source for rules to be retrieved from or matched. As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
The specification discloses in para 0032, the specification discloses “The application servers 102a-n can take example of any server which is the administrative part of the application (not shown) and which stores data sent from the client device”  The specification discloses in para 0038 that the communication network can be any communication network.  See also para 0041, para 0071, para 0081.
The specification discloses in para 0030, the message format identified and then transformed into a standardized format without any details on the implementation of the “transformation”. (see para 0037, para 0044, para 0062, para 0064, para 0067, para 0080)
The specification with respect to the identifying formats based on patterns discloses 
[0009]... the server system at least to apply the one or more rules fetched by
the rule engine from the rule data dictionary until the message format is identified. At least
one rule of the one or more rules is applied based on matching one or more characters of the
message with a pattern corresponding to the at least one rule. The processor is further
configured to execute the instructions to cause the server system to facilitate processing of
the payment service request upon successful identification of the message format.
[0010]... A parent format is identified based on matching one or more characters of a message with at
least one pattern of the listing of patterns. The rule data dictionary further includes a listing
of child formats. At least one child format is identified based at least on identification of the
parent format and on matching the one or more characters of the message with at least one
pattern of the listing of patterns....
[0043] At 206, the payment server 108 checks if a match is found and a format is
present for the currently applied rule. For example, if a first character of the message received
from the application server 102d starts with a sign'{' and a pattern'{' is present in the rule
data dictionary 114 for rule #2, it is checked if there exists a corresponding message format
present for the rule #2. If the match is not found, the payment server 108 applies a next
applicable rule fetched by the rule engine from the rule data dictionary at 204. The steps 204
and 206 are applied until a match is found and a format is present for the currently applied
rule.
[0047] As shown, a row 320 represents that the rule #1 is applied when the pattern
'<' with a value '<' matches with the one or more characters in line 'l' of the received
message. Thereafter, it is checked whether there exists a format or a parent format for the
applied rule. As shown in the row 320, there exists a format 'XML' for the rule # 1. Likewise,
each row represents patterns to be matched with the one or more characters in the one or more lines (e.g., 1-N) of the message to apply the corresponding rules. When the message
comes in batches, more than one line of the message is required to be checked for matching
the pattern. The value column 306 signifies a condition. For example, if it is 'true' that each
character in lines '1-3' of the received message is separated by a ',' ( coma), the rule #3 is
applied and a corresponding format 'CSV' is identified. Further, an empty cell in the format
column 308 signifies that there exists a parent message format which needs to be identified
first.
 Please note that the specification is silent with respect to a technical process for matching characters with a message format besides high level generic language with an expected result which could be implemented by any generically programmed computer.  Furthermore such matching of data characters/strings to determine formats is well understood and known.  As evidence the examiner provides:
CN 102542767 B by Xu “data collecting and transmitting device 2 sends the control instruction short message, into character string, data collecting and transmitting device 2 after receiving the character string, the received character string analysis forming 16 binary data, data collecting and transmitting device 2 determines data format. If the data format error is discarded and correctly performing the data analysis according to the node item, parameter type, and a reference value”; US Pub No. 2011/0021211 A1 by Ohki (para 0097, para 0081); JP 3606218 B2 “A dictionary storage that stores the coordinates where each character of a character string should be located in the document, the feature value that the character string should have, and identification information for identifying the format of the document that includes the character string in association with each other Means,... the coordinate system of the coordinates where each character in the character string should be located in the document is an image coordinate system based on the captured state of the image data from the document coordinate system based on the document converting to A deviation between the coordinates of the entire character string included in the image data stored in the memory and the coordinates where the character string should be located in the document converted into the image coordinate system is corrected in character string units.String coordinate correctionSteps”; US Pub No. 2005/0063377 a1 by Bryant et al.
Machine claim 10 functions corresponds to method steps of claim 1.  Therefore, claim 10 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 11-18 these dependent claim have also been reviewed with the same analysis as independent claim 10.  The machine of Claim 11 corresponds to the method of Claim 2.   Therefore, Claim 11 has been analyzed and rejected as previously discussed with respect to claim 2.  The machine of Claim 12 corresponds to the method of Claim 3.   Therefore, Claim 12 has been analyzed and rejected as previously discussed with respect to claim 3.  The machine of Claim 13 corresponds to the method of Claim 4.   Therefore, Claim 13 has been analyzed and rejected as previously discussed with respect to claim 4.  The machine of Claim 14 corresponds to the method of Claim 5.   Therefore, Claim 14 has been analyzed and rejected as previously discussed with respect to claim 5.  The machine of Claim 15 corresponds to the method of Claim 6.   Therefore, Claim 15 has been analyzed and rejected as previously discussed with respect to claim 6.  The machine of Claim 16, 17 and 18 corresponds to the method of Claims 7, 8 and 9.   Therefore, Claim 16, 17 and 18 have been analyzed and rejected as previously discussed with respect to claim 7, 8 and 9.   The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 10. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 11-18 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 19-20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 19 and the dependent claim 20. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 19 recites a method steps (1) receiving a message, (2) applying rules fetched until message format identified, (3) determining characters of message match (4) identifying message format (5) transforming response to first format to second format (6) transmitting transformed message (7) receiving response to transformed message (8) transforming response to first message format and (9) transmitting transformed response to message source.  The claimed limitations which under its broadest reasonable interpretation, covers performance of mental practice and mathematical concepts.  When considered as a whole the claimed subject matter is directed toward transmitting and receiving data which mimics mental processes of communication of date which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016). In addition when applying Gottschalk, “A digital computer, as distinguished from an analog computer, operates on data expressed in digits, solving a problem by doing arithmetic as a person would do it by head and hand.” (See R. Benrey, Understanding Digital Computers 4 (1964).)
With respect to the abstract category of mathematical concepts, the claim is directed toward converting data received/transmitted from one language to another.  This was found to be directed toward mathematical practices, according to Gottschalk.  The court found that “processing of data by program and more particularly to the programmed conversion of numerical information" in general-purpose digital computers. They claimed a method for converting binary-coded decimal (BCD) numerals into pure binary numerals. The claims were not limited to any particular art or technology, to any particular apparatus or machinery, or to any particular end use. They purported to cover any use of the claimed method in a general-purpose digital computer of any type.” See Justice Douglas opinion.   Therefore, the claim process is similar to concepts found in Gottschalk to be “so abstract and sweeping as to cover both known and unknown uses of the BCD to pure binary conversion”.  The conversion/formatting of one computer language to another as set for the here in the claims involved here has no substantial practical application except in connection with an associated payment network server system.  With respect to the claims as a whole as a mathematical concept, no mathematical calculation can be used, as a practical matter, without establishing and receiving values for use in the calculation of transforming from one language to another.  Transmitting/receiving of values dictated for the formatting/transforming has thus been viewed as a form of mathematical step.  If the steps of receiving/transmitting values were alone sufficient, every mathematical equation, formula, or algorithm having any practical use would be per se subject to patenting as a "process" under § 101.  Consideration of whether the receiving/transmitting of values for converting from one computer language to another is enough to convert the disembodied ideas present in the formatting calculation into an embodiment of those ideas, or into an application of the formula, is foreclosed by the current state of the law.  
When considered as a whole the claimed subject matter is directed toward transmitting data between devices to facilitate a transaction.  Accordingly the claimed limitations are directed toward the abstract category of sales activities. 
These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes, methods of organizing human activity and mathematical concepts.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) receiving a message-insignificant extra solution activity of transmitting data (2) applying one or more rules until message format is identified- analyzing data- the wherein clause limits the applying rules as based on matching characters of message with pattern corresponding to a rule.  The specification discloses para 0043, that the pattern is syntax matching. Applying rules based on matching data of the message to identify format is no more than data analysis. (3) determining characters of message match- common practice in data analysis for identification (4) identifying message format- common practice in data analysis for identification (5) transforming first message format into second message format- common practice in data transmission and mere data manipulation (6) transmitting transformed message insignificant extra solution activity (7) receiving response to message- common business practice and insignificant extra solution activity (8) transforming transformed first message format to original/first format- mere data manipulation and mathematical concept and (9)transmitting transformed response  – insignificant extra solution activity of transmitting data.  For data, mere “manipulation” of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994).  Whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id. See MPEP § 2106.05(g) & (h).  The claim recitation of the additional element “by a server system associated with a payment network” that performs the receiving, applying and facilitating steps are recited at a high level of generality and merely automates the steps recited.  Therefore, the “server system associated with a payment network” merely acts as a generic computer to perform the abstract ides.  The “server system associated with a payment network” is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The additional element (server system associated with a payment network) is no more than mere instructions to apply the exception using a computer.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
The combination Limitations 1, 2, 3, 4 and 5 are directed toward receiving a message and apply rules to identify message format rule, format message to recipient formatting and transmitting the formatted data– mere data manipulation/mathematical concepts and transmission of data.  The combination of limitations 6, 7 and 8 is directed receiving a response of recipient to transform the message into first/original format and transmit formatted message response to sender (original entity) – mere data manipulation/mathematical concepts and transmission of data.  When considered as a combination of limitations 1-4 and 5-7 is directed toward converting information transmitting/received back and forth between devices. The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. The claimed subject matter is directed toward converting information transmitting/received back and forth between devices.  Because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of receiving payment service request, applying rules to identify message format and facilitating payment service request which is a process directed toward a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to perform a transaction and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional element recited in the claim limitations beyond the abstract idea includes a server system associated with a payment network –is purely functional and generic.  Nearly every computer is capable of performing the basic “receiving”, “applying”, “transforming” and “transmitting” functions required by the method claims . . . As a result, none of the hardware recited by the server system performing the method offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.  Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer “receiving”, “applying”, “transforming” and “transmitting” ----are some of the most basic functions of a computer.   All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming").  None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification discloses in para 0032, the specification discloses “The application servers 102a-n can take example of any server which is the administrative part of the application (not shown) and which stores data sent from the client device”  The specification discloses in para 0038 that the communication network can be any communication network.  See also para 0041, para 0071, para 0081.  
The specification discloses in para 0030, the message format identified and then transformed into a standardized format without any details on the implementation of the “transformation”. (see para 0037, para 0044, para 0062, para 0064, para 0067, para 0080)
The “rule data dictionary”, is no more than a repository storing rules and performs no functions but instead is the source for rules to be retrieved from or matched. As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.  
The specification with respect to the identifying formats based on patterns discloses 
[0009]... the server system at least to apply the one or more rules fetched by
the rule engine from the rule data dictionary until the message format is identified. At least
one rule of the one or more rules is applied based on matching one or more characters of the
message with a pattern corresponding to the at least one rule. The processor is further
configured to execute the instructions to cause the server system to facilitate processing of
the payment service request upon successful identification of the message format.
[0010]... A parent format is identified based on matching one or more characters of a message with at
least one pattern of the listing of patterns. The rule data dictionary further includes a listing
of child formats. At least one child format is identified based at least on identification of the
parent format and on matching the one or more characters of the message with at least one
pattern of the listing of patterns....
[0043] At 206, the payment server 108 checks if a match is found and a format is
present for the currently applied rule. For example, if a first character of the message received
from the application server 102d starts with a sign'{' and a pattern'{' is present in the rule
data dictionary 114 for rule #2, it is checked if there exists a corresponding message format
present for the rule #2. If the match is not found, the payment server 108 applies a next
applicable rule fetched by the rule engine from the rule data dictionary at 204. The steps 204
and 206 are applied until a match is found and a format is present for the currently applied
rule.
[0047] As shown, a row 320 represents that the rule #1 is applied when the pattern
'<' with a value '<' matches with the one or more characters in line 'l' of the received
message. Thereafter, it is checked whether there exists a format or a parent format for the
applied rule. As shown in the row 320, there exists a format 'XML' for the rule # 1. Likewise,
each row represents patterns to be matched with the one or more characters in the one or more lines (e.g., 1-N) of the message to apply the corresponding rules. When the message
comes in batches, more than one line of the message is required to be checked for matching
the pattern. The value column 306 signifies a condition. For example, if it is 'true' that each
character in lines '1-3' of the received message is separated by a ',' ( coma), the rule #3 is
applied and a corresponding format 'CSV' is identified. Further, an empty cell in the format
column 308 signifies that there exists a parent message format which needs to be identified
first.
 Please note that the specification is silent with respect to a technical process for matching characters with a message format besides high level generic language with an expected result which could be implemented by any generically programmed computer.  Furthermore such matching of data characters/strings to determine formats is well understood and known.  As evidence the examiner provides:
CN 102542767 B by Xu “data collecting and transmitting device 2 sends the control instruction short message, into character string, data collecting and transmitting device 2 after receiving the character string, the received character string analysis forming 16 binary data, data collecting and transmitting device 2 determines data format. If the data format error is discarded and correctly performing the data analysis according to the node item, parameter type, and a reference value”; US Pub No. 2011/0021211 A1 by Ohki (para 0097, para 0081); JP 3606218 B2 “A dictionary storage that stores the coordinates where each character of a character string should be located in the document, the feature value that the character string should have, and identification information for identifying the format of the document that includes the character string in association with each other Means,... the coordinate system of the coordinates where each character in the character string should be located in the document is an image coordinate system based on the captured state of the image data from the document coordinate system based on the document converting to A deviation between the coordinates of the entire character string included in the image data stored in the memory and the coordinates where the character string should be located in the document converted into the image coordinate system is corrected in character string units.String coordinate correctionSteps”; US Pub No. 2005/0063377 a1 by Bryant et al.
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  JP 04343190 A by Tsuchiya; CN 101035111 A by Sun et al; US Pub No. 2006/0041840 A1 by Blair et al; US Pub No. 2018/0203748 A1 by Crowther et al; US Pub No. 2011/0106672 A1 by Stinson; US Pub No. 2019/0272542 A1 by Howe; US Pub No. 2012/0265655 A1 by Stroh.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claim 20, this dependent claim has also been reviewed with the same analysis as independent claim 19.  Dependent claim 20 is directed toward applying formatting rules and transforming of claim 19 is further limited to a third format- data manipulation.   The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 19. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claim 20 is directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 7; Claim 10-12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0357422 A1 by Telang et al, US Pub No. 2006/0041840 A1 by Blair et al (Blair) and further in view of US Pub No. 2013/0041921 A1 by Cooper et al. (Cooper)
In reference to Claim 1:
Kohari teaches:
(Currently Amended) A method for processing a payment service request (, the method ((Telang) in at least para 0706) comprising:
receiving, by a server system associated with a payment network, a message comprising the payment service request via a communication channel from an application in a message format of a plurality of message formats, the server system comprising a rule engine and a rule data dictionary ((Telang) in at least FIG. 5, FIG. 6B, FIG. 8, FIG. 9A, FIG. 10, FIG. 16; para 0054, para 0069, para 0083-0084, para 0101, para 0118, para 0138, para 0140, para 0162, para 0173, para 0261);
applying, by the server system, one or more rules accessed by the ... engine from the rule data dictionary, each rule of the one or more rules corresponding to a respective pattern of characters that is associated with a perspective message format ((Telang) in at least para 0074, para 0076, para 0173, para 0183);
determining, by the server system, that one or more characters of the message match with a pattern of characters corresponding to at least one rule from among the one or more rules ((Telang) in at least para 0173, para 0183, para 0274); 
identifying, by the server system, the message format the message format based on a match pattern one or more characters of the message with the corresponding pattern of characters ((Telang) in at least para 0173-0176); and
upon successful identification of the message format, facilitating, by the server system, processing of the payment service request by obtaining underlying data from the message based on the identified message format.((Telang) in at least para 0350-0354, para 0359-0360, para 0356-0366)
Telang does not explicitly teach:
one or more rules accessed by the rule engine from the rule data dictionary 
identifying, by the server system, the message format the message format based on a match pattern one or more characters of the message with the corresponding pattern of characters ((Telang) in at least para 0173-0176); and
Blari teaches and provides supporting evidence:
receiving, by a server system associated with a payment network, a message comprising the payment service request via a communication channel from an application in a message format of a plurality of message formats, ...((Blair) in at least FIG. 35;  para 0355)
identifying, by the server system, the message format the message format based on a match pattern one or more characters of the message with the corresponding pattern of characters ((Blair) in at least FIG, 36; para 0164); and
upon successful identification of the message format, facilitating, by the server system, processing of the payment service request by obtaining underlying data from the message based on the identified format ((Blair) in at least FIG. 6A, FIG. 35-3736; para 0164, para 0260, )
Telang and Blair are directed toward receiving data in transaction environments where the data is analyzed and translated into a determined format.  Blair teaches the motivation identifying the format of a native format when there is a match in the string pattern rule in order to start the conversion process to a neutral format so that a transaction process can be facilitated.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of translation process of message data based on the determination of match pattern one or more characters of the message as taught by Blair since Blair teaches the motivation identifying the format of a native format when there is a match in the string pattern rule in order to start the conversion process to a neutral format so that a transaction process can be facilitated.
Cooper teaches:
one or more rules accessed by the rule engine from the rule data dictionary ((Cooper) in at least para 0011-0012, para 0028, para 0048-0050)
Both Telang and Cooper are directed toward receiving messages and using language analysis modules to parse messages into elements and analyze the elements of a message.  Cooper teaches the motivation of a rules engine in order to compare a condition of a rule against message elements in order to perform an action of retrieving information and to determine whether a message content is an element or an annotation matches a condition of a rule contained in the rules dictionary. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the details of the dictionaries of Telang and to provide application details of the rules of Telang to include the details of the rules software and corresponding dictionary as taught by Cooper since Cooper teaches the motivation of a rules engine in order to compare a condition of a rule against message elements in order to perform an action of retrieving information and to determine whether a message content is an element or an annotation matches a condition of a rule contained in the rules dictionary.
In reference to Claim 2:
The combination of Telang, Blair and Cooper discloses the limitations of independent claim 1. Telang further discloses the limitations of dependent claim 2 
(Original) The method as claimed in claim 1, further comprising:
transforming the identified message format into a standardized message format acceptable by the server system.((Telang) in at least para 0366)
Blair teaches provides supporting evidence:
transforming the identified message format into a standardized message format acceptable by the server system ((Blair) in at least FIG. 6A, FIG. 36; para 0100, para 0106-0107, para 0113)
Both Telang and Blair are directed toward receiving data in transaction environments where the data is analyzed and translated into a normalized/neutral format.  Accordingly the prior art Telang and Blair provide some teaching, suggestion or motivation in the references and in knowledge generally available to one or ordinary skill in the art to combine the reference teaching.  There would have been a reasonable expectation of success to arrive at the claimed invention.  Blair provides the motivation transforming files in various file formats into a secure neutral format for users to view across an extended enterprise network.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to include the additional teaching of Blair with Telang since Blair provides the motivation transforming files in various file formats into a secure neutral format for users to view across an extended enterprise network.
In reference to Claim 7:
Kohari teaches:
Claim Interpretation: In light of the specification the examiner is defining the term “parent-child” to be a child format of the parent format (para 0010, para 0029)
(Original) The method as claimed in claim 1 (see rejection of claim 1 above), 
wherein the one or more rules... comprise a parent-child relationship.((Telang) in at least para 0388)
Telang does not explicitly teaches:
wherein the one or more rules in the rule data dictionary comprise a parent-child relationship.
Cooper teaches:
wherein the one or more rules in the rule data dictionary comprise a parent-child relationship.((Cooper) in at least para 0029, ) 
Both Telang and Cooper provide dictionaries associated with data formatting of data received.  Cooper teaches the motivation of hierarchical dictionary for determining associated concepts that are relevant in determining actions for the rules engine to generate based on matching of message elements.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the formatting process of Telang to include hierarchical dictionary of Cooper since Cooper teaches the motivation of hierarchical dictionary for determining associated concepts that are relevant in determining actions for the rules engine to generate based on matching of message elements.  
In reference to Claim 10:
Telang teaches:
(Currently Amended) A server system in a payment network for processing a payment service request ((Telang) in at least FIG. 2A-B, para 0051); , the server system comprising:
communication interface configured to receive a message comprising the payment service request via a communication channel from an application in a message format of a plurality of message formats [directed toward intended use] ((Telang) in at least para 0050, para 0053, para 0054, , para 0058, para 0069, para 0083-0084, para 0101, para 0118, para 0138, para 0140, para 0162, para 0173, para 0261);
a memory comprising executable instructions ((Telang) in at least para 0085, para 0373);
a rule data dictionary comprising one or more rules ((Telang) in at least Table 25; para 0138);...
a processor communicably coupled to the communication interface, the rule data dictionary and the rule engine, the processor configured to execute the instructions to cause the server system ((Telang) in at least para 0107, para 0373) to at least:
apply the one or more rules accessed by the rule engine from the rule data dictionary, each rule of the one or more rules corresponding to a respective pattern of characters that is associated with a respective format ((Telang) in at least para 0074, para 0076, para 0173, para 0183); 
determine that one or more characters of the message match a pattern of characters corresponding to at least one ruel from amount the one or more rules ((Telang) in at least para 0173, para 0183, para 0274); 
identify the message format based on the match between the one or more characters of the message with the corresponding pattern of characters ((Telang) in at least para 0173-0176); and
upon successful identification of the message format, facilitate processing of the payment service request from underlying data in the message based on the identified message format ((Telang) in at least para 0350-0354, para 0359-0360, para 0356-0366)
Telang does not explicitly teach:
a rule engine configured to fetch one or more rules from the rule data dictionary until the message format is identified; and
apply the one or more rules accessed by the rule engine from the rule data dictionary
Blari teaches and provides supporting evidence:
identify the message format based on the match between the one or more characters of the message with the corresponding pattern of characters ...((Blair) in at least FIG. 35;  para 0355); and
upon successful identification of the message format, facilitate processing of the payment service request from underlying data in the message based on the identified message format ((Blair) in at least FIG. 6A, FIG. 35-3736; para 0164, para 0260, )
Telang and Blair are directed toward receiving data in transaction environments where the data is analyzed and translated into a determined format.  Blair teaches the motivation identifying the format of a native format when there is a match in the string pattern rule in order to start the conversion process to a neutral format so that a transaction process can be facilitated.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of translation process of message data based on the determination of match pattern one or more characters of the message as taught by Blair since Blair teaches the motivation identifying the format of a native format when there is a match in the string pattern rule in order to start the conversion process to a neutral format so that a transaction process can be facilitated.
Cooper teaches:
a rule engine configured to fetch one or more rules from the rule data dictionary until the message format is identified ((Cooper) in at least para 0012, para 0028); and 
apply the one or more rules accessed by the rule engine from the rule data dictionary  ((Cooper) in at least para 0011-0012, para 0028, para 0037, para 0048-0050)
Both Telang and Cooper are directed toward receiving messages and using language analysis modules to parse messages into elements and analyze the elements of a message.  Cooper teaches the motivation of a rules engine in order to compare a condition of a rule against message elements in order to perform an action of retrieving information and to determine whether a message content is an element or an annotation matches a condition of a rule contained in the rules dictionary. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the details of the dictionaries of Telang and to provide application details of the rules of Telang to include the details of the rules software and corresponding dictionary as taught by Cooper since Cooper teaches the motivation of a rules engine in order to compare a condition of a rule against message elements in order to perform an action of retrieving information and to determine whether a message content is an element or an annotation matches a condition of a rule contained in the rules dictionary.
In reference to Claim 11:
The combination of Telang, Blair and Cooper discloses the limitations of independent claim 10. Telang further discloses the limitations of dependent claim 11.
System claim 11 corresponds to method claim 2.  Therefore, claim 11 has been analyzed and rejected as previously discussed with respect to claim 2
In reference to Claim 16:
The combination of Telang, Blair and Cooper discloses the limitations of independent claim 10. Telang further discloses the limitations of dependent claim 16:
System claim 16 corresponds to method claim 7.  Therefore, claim 16 has been analyzed and rejected as previously discussed with respect to claim 7.
Claim 3 as applied to claim 2 above, Claim 12 as applied to claim 11 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0357422 A1 by Telang et al (Telang) in view of US Pub No. 2006/0041840 A1 by Blair et al (Blair), in view of US Pub No. 2013/0041921 A1 by Cooper et al. (Cooper) and further in view of US Pub No. 2015/0371327 A1 by Kohari et al. (Kohari)
In reference to Claim 3:
The combination of Telang, Blair and Cooper discloses the limitations of independent claim 1. Telang further discloses the limitations of dependent claim 3
Claim Interpretation: with the respect to the term “parsing” and “data structure”, the examiner is applying the common meaning of the term in a computer environment:
Parsing is a process of converting formatted text into a data structure. A data structure type can be any suitable representation of the information engraved in the source text.  
Data structures are a specific way of organizing data in a specialized format on a computer so that the information can be organized, processed, stored, and retrieved quickly and effectively
(Original) The method as claimed in claim 2 (see rejection of claim 2 above), further comprising:
Telang does not explicitly teach:
parsing the message in the standardized message format to retrieve the payment service request; and
processing the payment service request
Kohari teaches:
parsing the message in the standardized message format to retrieve the payment service request ((Kohari) in at least para 0021, para 0031, para 0041, para 0045, para 0056); and
processing the payment service request ((Kohari) in at least Abstract; FIG. 4; para 0006, para 0022-0024, para 0039, para 0041).
Both Telang and Kohari are directed toward receiving and translating message data for a transaction process.  Kohari teaches the motivation formatting data to conform to transaction exchange utilized to establish and perform a transaction session.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the transaction process of Telang to include processing the payment service request of Kohari since Kohari teaches the motivation formatting data to conform to transaction exchange utilized to establish and perform a transaction session.
According to KRS, determination of obviousness consistent with the functional approach of Kohari, common sense further dictates the obvious of the combination by the following common sense rationale of known work in one field of endeavor may prompt variations of it for use in either the same field or different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  The prior art Telang scope and content whether in the same field of endeavor as that of the applicant’s invention or a different field of endeavor included a similar or analogous device/process.  The prior art Telang teaches a system/method which include transaction processes.  The prior art Kohari provided design incentives or market forces which would have prompted adaptation of the known device of Telang.  Both Telang and Kohari show that the differences between the claimed invention and the prior art references were encompassed in known variations or in a principle known in the prior art.   Therefore, based on the teaching of Kohari and Royyuru as discussed above, that one of ordinary skill in the art could have applied the known differences and the results would have been predictable to one of ordinary skill in the art to arrive at the claimed invention. 
In reference to Claim 12:
The combination of Telang, Blair and Cooper discloses the limitations of independent claim 11. Telang further discloses the limitations of dependent claim 12.
System claim 12 corresponds to method claim 3.  Therefore, claim 12 has been analyzed and rejected as previously discussed with respect to claim 3
Claim 4-5 with respect to claim 1 above; Claims 13-14 with respect to claim 10 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0357422 A1 by Telang et al (Telang) in view of US Pub No. 2006/0041840 A1 by Blair et al (Blair), in view of US Pub No. 2013/0041921 A1 by Cooper et al. (Cooper) in view of US Pub No. 2015/0371327 A1 by Kohari et al. (Kohari) and further in view of US Patent No. 10,354,247 B2 by Rayyuru et al. (Rayyuru).
In reference to Claim 4:
The combination of Telang, Blair, Cooper and Kohari discloses the limitations of dependent claim 3. Telang further discloses the limitations of dependent claim 4:
(Original) The method as claimed in claim 3 (see rejection of claim 3 above), further comprising:
Telang does not explicitly teach: 
transforming the processed payment request to a designated clearing message format. 
Ruyyuru teaches:
transforming the processed payment request to a designated clearing message format.((Ruyyuru) in at least Col 2 lines 14-19, Col 4 lines 40-Col 5 lines 1-3, Col 5 lines 45-Col 6 lines 1-10, Col 10 lines 45-Col 11 lines 1-59)
Both Telang and Royyuru recognize that transaction system receive transaction messages that require formatting of communication.  Royyuru teaches the motivation of when a transaction is processed a designated clearing message format so that the payment system will have the routing information specific to a payment.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the details of the transaction system of Telang to include execution of transactions and a designated clearing message formats of Ruyyuru since Royyuru teaches the motivation of a designated clearing message format so that the payment system will have the routing information specific to a payment.
According to KRS, determination of obviousness consistent with the functional approach of Royyuru, common sense further dictates the obvious of the combination by the following common sense rationale of known work in one field of endeavor may prompt variations of it for use in either the same field or different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  The prior art Telang scope and content whether in the same field of endeavor as that of the applicant’s invention or a different field of endeavor included a similar or analogous device/process.  The prior art Telang teaches a system/method which include transaction processes.  The prior art Royyuru provided design incentives or market forces which would have prompted adaptation of the known device of Telang.  Both Telang and Royyuru show that the differences between the claimed invention and the prior art references were encompassed in known variations or in a principle known in the prior art.   Therefore, based on the teaching of Kohari and Royyuru as discussed above, that one of ordinary skill in the art could have applied the known differences and the results would have been predictable to one of ordinary skill in the art to arrive at the claimed invention. 
In reference to Claim 5:
The combination of Telang, Blair, Cooper, Kohari and Ruyyuru discloses the limitations of dependent claim 4.  Kohari further discloses the limitations of dependent claim 5:
(Original) The method as claimed in claim 4 (see rejection of claim 4 above), wherein the designated clearing message format at least comprises
the message format of the message sent by the application ((Telang) in at least para 0102, para 0125, para 0138, para 0355).
In reference to Claim 13:
The combination of Telang, Blair, Cooper and Kohari discloses the limitations of dependent claim 12. Telang further discloses the limitations of dependent claim 13:
System claim 13 corresponds to method claim 4.  Therefore, claim 13 has been analyzed and rejected as previously discussed with respect to claim 4.
In reference to Claim 14:
The combination of The combination of Telang, Blair, Cooper and Kohari discloses the limitations of dependent claim 13. Telang further discloses the limitations of dependent claim 14.
System claim 13 corresponds to method claim 5.  Therefore, claim 13 has been analyzed and rejected as previously discussed with respect to claim 5
Claim 6 as applied to claim 2 above, Claim 15 as applied to claim 11 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0357422 A1 by Telang et al (Telang) in view of US Pub No. 2006/0041840 A1 by Blair et al (Blair), in view of US Pub No. 2013/0041921 A1 by Cooper et al. (Cooper) and further in view of US Patent No. 10,354,247 B2 by Rayyuru et al. (Rayyuru). 
In reference to Claim 6:
The combination of Telang, Blair and Cooper discloses the limitations of dependent claim 2. Telang further discloses the limitations of dependent claim 6:
(Original) The method as claimed in claim 2 (see rejection of claim 2 above), 
Telang does not explicitly teach:
wherein the standardized message format is an International Organization for Standardization (ISO) 8583 message format.
Royyuru teaches:
wherein the standardized message format is an International Organization for Standardization (ISO) 8583 message format.((Royyuru) in at least Col 4 lines 25-39, Col 10 lines 45-Col 11 lines 1-3)
Both Telang and Ruyyuru are directed toward transaction systems where source devices for transaction process use different formats from the transaction system and therefore, transform the original message/communication into a format that is needed/defined by the system.  Ruyyuru teaches the motivation of that because there are a wide variety of different types of transaction messages generated that it is advantageous to utilize a single message standardized ISO protocol which facilitates both the authorization of the transaction and settlement of the transaction.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the options for normalized formatting that allow for format compatible with the recipient system of Telang to include standardized format as taught by Ruyyuru since Ruyyuru teaches the motivation of that because there are a wide variety of different types of transaction messages generated that it is advantageous to utilize a single message standardized ISO protocol which facilitates both the authorization of the transaction and settlement of the transaction..  
According to KRS, determination of obviousness consistent with the functional approach of Royyuru, common sense further dictates the obvious of the combination by the following common sense rationale of known work in one field of endeavor may prompt variations of it for use in either the same field or different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  The prior art Telang scope and content whether in the same field of endeavor as that of the applicant’s invention or a different field of endeavor included a similar or analogous device/process.  The prior art Telang teaches a system/method which include transaction processes.  The prior art Royyuru provided design incentives or market forces which would have prompted adaptation of the known device of Telang.  Both Telang and Royyuru show that the differences between the claimed invention and the prior art references were encompassed in known variations or in a principle known in the prior art.   Therefore, based on the teaching of Kohari and Royyuru as discussed above, that one of ordinary skill in the art could have applied the known differences and the results would have been predictable to one of ordinary skill in the art to arrive at the claimed invention. 
In reference to Claim 15:
The combination of Telang, Blair and Cooper discloses the limitations of dependent claim 11. Telang further discloses the limitations of dependent claim 11.
System claim 15 corresponds to method claim 6.  Therefore, claim 15 has been analyzed and rejected as previously discussed with respect to claim 6
Claim 8-9 with respect to claim 1 above; Claim 17-18 with respect to claim 10 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0357422 A1 by Telang et al (Telang) in view of US Pub No. 2006/0041840 A1 by Blair et al (Blair), in view of US Pub No. 2013/0041921 A1 by Cooper et al. (Cooper) and further in view of US Pub. No. 2012/0059863 A1 by Thomson et al. (Thomson) 
In reference to Claim 8:
The combination of Telang, Blair and Cooper discloses the limitations of dependent claim 7. Telang further discloses the limitations of dependent claim 8:
(Currently Amended) The method as claimed in claim 7 (see rejection of claim 7 above), wherein the message comprises a plurality of characters  ((Telang) in at least FIG. 5, FIG. 6B, FIG. 8, FIG. 9A, FIG. 10, FIG. 16; para 0054, para 0069, para 0083-0084, para 0101, para 0118, para 0138, para 0140, para 0162, para 0173, para 0261), the method further comprising:
Telang does not explicitly teach:
identifying a parent format of the message, based on matching a first portion of the plurality of characters of the message with a pattern corresponding to a parent rule.
Thomson teaches:
identifying a parent format of the message, based on matching a first portion of the plurality of characters of the message with a pattern corresponding to a parent rule.
 ((Thomson) in at least Abstract; FIG. 7; para 0008, para 0014, para 0019, para 0086, para 0088 wherein the prior art teaches data object format of record trees and identifying a single segment within its superior/parent segment instance; para 0104-0106, para 0114, para 0125-0126, para 0133) 
Both Telang and Thomson recognize that data formatting of data received.  Thomson teaches the motivation of hierarchical data formatting when data stream contains at least some data redundancy where hierarchical formatting removes the data redundancy.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the formatting process of Telang to include hierarchical formatting rules of Thomson since Thomson teaches the motivation of hierarchical data formatting when data stream contains at least some data redundancy where hierarchical formatting removes the data redundancy.
In reference to Claim 9:
The combination of Telang, Blair, Cooper and Thompson discloses the limitations of dependent claim 8. Telang further discloses the limitations of dependent claim 9:
(Currently Amended) The method as claimed in claim 8 (see rejection of claim 8 above), further comprising:
Kohari does not explicitly teach:
identifying at least one child format of the identified parent format to identify the message format, wherein the at least one child format is identified based on matching a second portion of the plurality of characters of the message with a pattern corresponding to at least one child rule, the second portion being different from the first portion.
Thomson teaches:
identifying at least one child format of the identified parent format to identify the message format, wherein the at least one child format is identified based on matching a second portion of the plurality of characters of the message with a pattern corresponding to at least one child rule, the second portion being different from the first portion. ((Thomson) in at least Abstract; FIG. 7, FIG. 9; para 0012, para 0014, para 0019, para 0086, para 0088 wherein the prior art teaches data object format of record trees and identifying a single segment within its superior/parent segment instance; para 0100-0106, para 0110-0111, para 0114, para 0119) 
Both Telang and Thomson recognize that data formatting of data received.  Thomson teaches the motivation of hierarchical data formatting when data stream contains at least some data redundancy where hierarchical formatting removes the data redundancy.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the formatting process of Telang to include hierarchical formatting rules of Thomson since Thomson teaches the motivation of hierarchical data formatting when data stream contains at least some data redundancy where hierarchical formatting removes the data redundancy.
In reference to Claim 17:
The combination of Telang, Blair and Cooper discloses the limitations of independent claim 16. Telang further discloses the limitations of dependent claim 17:
System claim 17 corresponds to method claim 8.  Therefore, claim 17 has been analyzed and rejected as previously discussed with respect to claim 8.
In reference to Claim 18:
The combination of Telang, Blair, Cooper and Thomson discloses the limitations of dependent claim 17. Telang further discloses the limitations of dependent claim 18:
System claim 18 corresponds to method claim 9.  Therefore, claim 18 has been analyzed and rejected as previously discussed with respect to claim 9.
Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0357422 A1 by Telang et al (Telang) in view of US Pub No. 2013/0041921 A1 by Cooper et al. (Cooper) in view of US Pub No. 2006/0041840 A1 by Blair et al (Blair) and further in view of US Pub No. 2013/0173719 A1 by Ahmed et al. (Ahmed) 
In reference to Claim 19:
Ahmed teaches:
(Currently Amended) A method for processing messages in a payment network ((Manson) in at least Abstract), the method comprising:
receiving, by a server system associated with the payment network, from a sender, a first message in a first message format of a plurality of message formats ((Telang) in at least FIG. 5, FIG. 6B, FIG. 8, FIG. 9A, FIG. 10, FIG. 16; para 0054, para 0069, para 0083-0084, para 0101, para 0118, para 0138, para 0140, para 0162, para 0173, para 0261);
applying, by the server system, one or more rules from a rule data dictionary each rule of the one or more rules corresponding to a respective pattern of characters that is associated with a respective message format ((Telang) in at least para 0074, para 0076, para 0173, para 0183); 
determining, by the server that one or more characteristics of the message match a pattern of characters corresponding to at least one rule from among the one or more rules ((Telang) in at least para 0173, para 0183, para 0274);
identifying, by the server system, the message format based on the match between the one or more characters of the message with the corresponding pattern of characters ((Telang) in at least para 0173-0176);
transmitting, by the server system, the transformed first message to a recipient that uses the second message format ((Telang) in at least FIG. 14; para 0118, para 0123, para 0365, para 0367);
Telang does not explicitly teach:
receiving, by the server system from the recipient, a response to the transformed first message;
transforming, by the server system, the response to the first message format; and
transmitting, by the server system, the transformed response to the sender.
Cooper provides supporting evidence:
one or more rules from a rule data dictionary each rule of the one or more rules corresponding to a respective pattern of characters that is associated with a respective message format ((Cooper) in at least para 0011-0012, para 0028, para 0037, para 0048-0050)
Both Telang and Cooper are directed toward receiving messages and using language analysis modules to parse messages into elements and analyze the elements of a message.  Cooper teaches the motivation of a rules engine in order to compare a condition of a rule against message elements in order to perform an action of retrieving information and to determine whether a message content is an element or an annotation matches a condition of a rule contained in the rules dictionary. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the details of the dictionaries of Telang and to provide application details of the rules of Telang to include the details of the rules software and corresponding dictionary as taught by Cooper since Cooper teaches the motivation of a rules engine in order to compare a condition of a rule against message elements in order to perform an action of retrieving information and to determine whether a message content is an element or an annotation matches a condition of a rule contained in the rules dictionary.
Blair teaches:
identifying, by the server system, the message format based on the match between the one or more characters of the message with the corresponding pattern of characters ((Blair) in at least FIG. 35;  para 0355); and
Telang and Blair are directed toward receiving data in transaction environments where the data is analyzed and translated into a determined format.  Blair teaches the motivation identifying the format of a native format when there is a match in the string pattern rule in order to start the conversion process to a neutral format so that a transaction process can be facilitated.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of translation process of message data based on the determination of match pattern one or more characters of the message as taught by Blair since Blair teaches the motivation identifying the format of a native format when there is a match in the string pattern rule in order to start the conversion process to a neutral format so that a transaction process can be facilitated.
Ahmed teaches:
transforming, by the server system, the first message into a second message format ((Ahmed) in at least FIG. 7 # 708; FIG. 9 # 906; para 0084, para 0086);
transmitting, by the server system, the transformed first message to a recipient that uses the second message format ((Ahmed) in at least FIG. 7 # 710, FIG. 9 # 908; para 0084-0086);
receiving, by the server system from the recipient, a response to the transformed first message ((Ahmed) in at least FIG. 10 # 1002; para 0087);
transforming, by the server system, the response to the first message format ((Ahmed) in at least FIG. 10 # 1004; para 0087); and
transmitting, by the server system, the transformed response to the sender ((Ahmed) in at least FIG. 10 # 1012; para 0087).
Both Telang and Ahmed teach receiving messages with a plurality of different formats where the message format is identified, translated and transmitted where a response to a query is transformed to a different format (see Telang para 0366).  Achmed teaches the motivation that in a transaction environment where messages for transaction have responses, translating the response back to the original message format so that the original recipient device can receive the message in the appropriate format.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the formatting process of Telang to perform a duplication of the message transaction as taught by Achmed since Achmed teaches the motivation that in a transaction environment where messages for transaction have responses translating the response back to the original message format so that the original recipient device can receive the message in the appropriate format.

In reference to Claim 20:
The combination of Telang, Cooper, Blair and Ahmed discloses the limitations of dependent claim 19.  Manson further discloses the limitations of dependent claim 20:
(Original) The method of claim 19, wherein the the response (see rejection of claim 19 above)
Telang does not explicitly teach:
is received in a third message format comprising
applying the one or more rules until the third format is identified 
wherein transforming the response to the first message comprises transforming the response from the third message format to the first message format
Achmed teaches:
wherein the response is received in a third message format ((Ahmed) in at least abstract where the prior art teaches plurality of messages and the messages are to be formatted; para 0007 wherein the prior art teaches request message received in canonical data format; para 0009 wherein the prior art teaches message request form healthcare system, para 0010 message request from an integration platform; para 0029 wherein the prior art teaches the healthcare system includes a plurality of medical systems; para 0035 wherein the prior art teaches that messages may communicate in a plurality of protocols/formats), the message further comprising:...
applying the one or more rules until the third message format is identified ((Ahmed) in at least para 0011, para 0014, para 0032, para 0040, para 0043-0044);
wherein transforming the response to the first message format comprises transforming the response from the third message format to the first message format ((Ahmed) in at least para 0032, para 0040, para 0043-0044, para 0062, para 0064); and
Both Telang and Ahmed teach receiving messages with a plurality of different formats where the message format is identified, translated and transmitted.  Achmed teaches the motivation that in a payment environment where messages for transaction have responses translating the response back to the original message format so that the original recipient device can receive the message in the appropriate format.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the formatting process of Telang to perform a duplication of the message transaction as taught by Achmed since Achmed teaches the motivation that in a payment environment where messages for transaction have responses translating the response back to the original message format so that the original recipient device can receive the message in the appropriate format.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub No. 2015/0026755 A1 by Lehmann et al; US Pub No. 2020/0029080 A1 by Kim et al
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY M GREGG/ Examiner, Art Unit 3697